                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION

MARY ANN BAUER                                  )
                                                )
v.                                              )       NO. 3:18-1293
                                                )       Richardson/Holmes
MICHAEL S. FITZHUGH, et al                      )

                                             ORDER

        Pending before the Court is Plaintiff’s motion to amend the complaint (Docket No. 23).

Although the motion does not certify that Plaintiff conferred with opposing counsel prior to filing

the motion or state whether the motion is opposed, as required by Local Rule 16.01, the time for

responding to the motion under Local Rule 7.01 has expired and no response in opposition was

filed. The motion is therefore deemed unopposed. See Local Rule 7.01(a)(3). Accordingly,

Plaintiff’s motion to amend (Docket No. 23) is GRANTED. The Clerk is directed to separately

file the Amended Complaint (found at Docket No. 23-1). Once filed, the Amended Complaint is

the legally operative complaint, Drake v. City of Detroit, 266 F.App’x 444, 448 (6th Cir. 2008), thus

rendering moot Defendants’ pending motion to dismiss (Docket No. 15). The Clerk is therefore

directed to terminate that motion without prejudice for Defendants to refile any motion to dismiss as

to the Amended Complaint. Defendants shall answer or otherwise respond to the Amended Complaint

as required by Fed. R. Civ. P. 15(a)(3).

        On June 14, 2019, the parties filed a joint case resolution status report (Docket No. 24),

which reflects their intention to meet on June 17, 2019 to discuss settlement. By no later than

June 28, 2019, the parties must file a supplemental joint case resolution status report confirming

their first good faith, substantive attempt to resolve this case.

        It is SO ORDERED.

                                                ____________________________________
                                                BARBARA D. HOLMES
                                                United States Magistrate Judge


     Case 3:18-cv-01293 Document 26 Filed 06/21/19 Page 1 of 1 PageID #: 88
